 



Exhibit 10.1

STURGIS FEDERAL SAVINGS BANK
DIRECTOR STOCK OPTION PLAN



1.   Purpose.

     The purpose of the Director Stock Option Plan (the “Plan”) is to give
Directors (“Directors”) of STURGIS FEDERAL SAVINGS BANK, a Federal Capital Stock
Savings Bank (the “Bank”), an opportunity to acquire shares of the common stock
of the Bank (“Common Stock”), in order to provide an incentive for Directors to
continue to promote the best interests of the Bank and enhance its long-term
performance, and to provide an incentive for Directors to join or remain with
the Bank.



2.   Administration.

     The Board of Directors of the Bank (the “Board”) will administer the Plan
and interpret, construe and implement its provisions. Because the principal
terms of all stock option grants are fixed herein, the Board will have no
discretion to determine who will receive options, the number of shares subject
to such options or any other principal term of the options, including the
exercise price and the periods within which the options may be exercised.



3.   Awards Under the Plan.

     (a) Form. Awards under the Plan may be granted in the form of Nonstatutory
Stock Options, as described in Section 4. Nonstatutory Stock Options shall be
referred to herein as “Stock Options.”

     (b) Maximum Limitations. The aggregate number of shares of Common Stock
available for grant under the Plan is 7,000, subject to adjustment pursuant to
Section 7. Shares of Common Stock issued pursuant to the Plan may be either
authorized but unissued shares or shares hereafter held in the treasury of the
Bank. In the event that, prior to the end of the period during which Stock
Options may be granted under the Plan, any Stock Option under the Plan expires
unexercised or is terminated, surrendered or cancelled without being exercised,
in whole or in part, for any reason, the number of shares theretofore subject to
such Stock Option or the unexercised, terminated, forfeited or unearned portion
thereof, shall be added to the remaining number of shares of Common Stock
available for grant as a Stock Option under the Plan.

     (c) Grants. Subject to the approval of the Plan at the 1995 annual meeting
of shareholders, beginning on or after January 1, 1995, each Director shall
receive annually immediately following the annual meeting of shareholders, a
Stock Option to acquire 200 shares of Bank Common Stock. Such grants will be
made immediately following the first four annual meetings held after January 1,
1995, and upon the fifth annual meeting, any shares of common stock remaining
available for grant, due to adjustments pursuant to Sections 3(b) or 7 hereof,
shall be granted pro rata among the then existing Directors.

     (d) Director. A “Director” is an individual who maintains his/her status as
a Director of the Bank following the annual meeting of shareholders or is
elected as a Director of the Bank at such meeting.

 



--------------------------------------------------------------------------------



 



4.   Stock Options.

          Every Stock Option granted pursuant to the Plan shall be subject to
the following:

     (a) Option Price. The option price of each Stock Option to purchase Common
Stock shall be the closing price reported on the National Association of
Securities Dealers, Inc. Over The Counter Bulletin Board on the day before
grant.

     (b) Term of Options. No Stock Option shall be exercisable after the date
ten years and one day from the date such Stock Option is granted.



5.   Provisions Applicable to Stock Options.

     (a) Exercise. Stock Options shall be exercisable immediately upon execution
of a Stock Option Agreement between the Bank and a Director.

     (b) Manner of Exercise of Options and Payment for Common Stock. Stock
Options may be exercised by an optionee by giving written notice to the
Secretary of the Bank stating the number of shares of Common Stock with respect
to which the Stock Option is being exercised and tendering payment therefor. At
the time that a Stock Option is granted under the Plan, or any part thereof, is
exercised, payment for the Common Stock issuable thereupon shall be made in full
in cash or by certified check or, in shares of Common Stock of the Bank (the
number of such shares paid for each share subject to the Stock Option, or part
thereof, being exercised shall be determined by dividing the option price by the
fair market value per share of the Common Stock on the date of exercise.) As
soon as reasonably possible following such exercise, a certificate representing
shares of Common Stock purchased, registered in the name of the optionee, shall
be delivered to the optionee.

     (c) Expiration.

     (1) Each Stock Option shall, unless sooner expired pursuant to
Section 5(C)(2) or (3) below, expire on the date one day after the tenth
anniversary of the date of grant thereof.

     (2) A Stock Option shall expire on the first to occur of the applicable
date set forth in subparagraph (1) next above or the date which is 30 days
following the date that the Director ceases being a Director for any reason
other than death or disability of the Director.

     (3) If the Director ceases being a Director of the Bank by reason of
disability or by reason of death, his or her Stock Options, if any, shall expire
on the first to occur of the date set forth in subparagraph (1) of this
Section 5(C) or 90 days from the date of such cessation of Director status.



6.   Transferability.

     No Stock Option may be transferred, assigned, pledged or hypothecated
(whether by

2



--------------------------------------------------------------------------------



 



operation of law or otherwise), except as provided by will or the applicable
laws of descent or distribution, and no Stock Option shall be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of a Stock Option or levy of
attachment or similar process upon the Stock Option not specifically permitted
herein shall be null and void and without effect. A Stock Option may be
exercised only by a Director during his or her lifetime, or pursuant to
Section 5(c)(3), by his or her estate or the person who acquires the right to
exercise such Stock Option upon his or her death by bequest or inheritance.



7.   Adjustment Provisions.

     The aggregate number of shares of Common Stock with respect to which Stock
Options may be granted, the aggregate number of shares of Common Stock subject
to each outstanding Stock Option, and the option price per share of each such
Stock Option, may all be appropriately adjusted for any increase or decrease in
the number of shares of issued Common Stock resulting from a subdivision or
consolidation of shares whether through reorganization, recapitalization, stock
split-up, stock distribution or combination of shares, or the payment of a share
dividend or other increase or decrease in the number of such shares outstanding
effected without receipt of consideration by the Bank. Adjustments under this
Section 7 shall be made by the Board and approved by a majority of shareholders
present or represented at a meeting held in accordance with the Bank’s By-laws.



8.   Dissolution. Merger and Consolidation.

     Upon the dissolution or liquidation of the Bank, or upon a merger or
consolidation of the Bank in which the Bank is not the surviving corporation,
each Stock Option granted hereunder shall expire as of the effective date of
such transaction.



9.   Effective Date and Conditions Subsequent to Effective Date.

     The Plan shall become effective on the date of the approval of the Plan by
a majority of the shareholders present or represented at the 1995 annual meeting
held in accordance with the Bank’s By-laws, and the Plan shall be null and void
and of no effect if such condition is not fulfilled, and in such event each
Stock Option granted hereunder shall, notwithstanding any of the preceding
provisions of the Plan, be null and void and of no effect.

     No grant or award shall be made under the Plan more than five years and one
month from the date of shareholder approval hereof; provided, however, that the
Plan and all Stock Options granted under the Plan prior to such date shall
remain in effect until they have been satisfied or terminated in accordance with
the terms of the respective grants or awards and the related agreements.



10.   Miscellaneous.

     (a) Legal and Other Requirements. The obligation of the Bank to sell and
deliver Common Stock under the Plan shall be subject to all applicable laws,
regulations, rules and approvals. Certificates for shares of Common Stock issued
hereunder may be legended as required by the Office of Thrift Supervision or
Federal Deposit Insurance Corporation’s

3



--------------------------------------------------------------------------------



 



Regulations.



  (b)   No Obligation to Exercise Options. The granting of a Stock Option shall
impose no obligation upon an optionee to exercise such Stock Option     (c)  
Termination or Amendment of the Plan. The Board, without further action on the
part of the shareholders of the Bank, may from time to time alter, amend or
suspend the Plan or and Stock Option granted hereunder or may at any time
terminate the Plan, except that, unless approved by the shareholders in
accordance with Section 9 and Section 7 hereof, it may not (i) change the total
number of shares of Common Stock available for grant under the Plan; (ii) extend
the duration of the Plan; (iii) increase the maximum term of Stock Options; or
(iv) change the option price of the Stock Options under the Plan. No action
taken by the Board under this Section may materially and adversely affect any
outstanding Stock Option without the consent of the holder thereof. The
foregoing notwithstanding, the Plan may not be amended more than once every six
months other than to comport with changes in the Internal Revenue Code, the
Employee Retirement Income Security Act or the rules thereunder.     (d)  
Application of Funds. The proceeds received by the Bank from the sale of Common
Stock pursuant to Stock Options will be used for general corporate purposes.    
(e)   Withholding Taxes. Upon the exercise of any Stock Option, the Bank shall
have the right to require the optionee to remit to the Bank an amount sufficient
to satisfy all federal, state and local withholding tax requirements prior to
the delivery of any certificate or certificates for shares of Common Stock.    
(f)   Rights as a Shareholder. No optionee shall have any rights or privileges
as a shareholder unless and until certificates for shares of Common Stock are
issuable to him or her.     (g)   Fair Market Value. Whenever the fair market
value of Common Stock is to be determined under the Plan as of a given date,
such fair market value shall be:



  (I)   If the Common Stock is traded on the over-the-counter market the average
of the mean between the bid and asked price for the Common Stock at the close of
trading for the 10 consecutive trading days immediately preceding such given
date;     (II)   If the Common Stock is listed on a national securities
exchange, the average of the closing prices of the Common Stock on the Composite
Tape for the 10 consecutive trading days immediately preceding such given date;
and     (III)   If the Common Stock is neither traded on the over-the-counter
market nor listed on a national securities exchange, the book value of the
Common Stock as determined by reference to the balance sheet of the Bank on the
last day of the first month preceding such given date.



  (h)   Notices. Every direction, revocation or notice authorized or required by
the Plan shall be deemed delivered to the Bank (a) on the date it is personally
delivered to the Secretary of the Bank at its principal executive offices or
(b) three business days after it is sent by registered or certified mail,
postage prepaid, addressed to the Secretary at such offices; and shall be deemed
delivered to an optionee (a) on the date it is personally delivered to him or
her, or (b) three business days after it is sent by registered or certified
mail, postage prepaid, addressed to him or her at the last address shown for him
or her on the records of the Bank.

4



--------------------------------------------------------------------------------



 



(b) three business days after it is sent by registered or certified mail,
postage prepaid, addressed to him or her at the last address shown for him or
her on the records of the Bank.

     (i) Applicable Law. All questions pertaining to the validity, construction
and administration of the Plan and Stock Options granted hereunder shall be
determined in conformity with the laws of the United States and the State of
Michigan.

     (j) Elimination of Fractional Shares. If under any provision of the Plan
which requires a computation of the number of shares of Common Stock subject to
a Stock Option, the number so computed is not a whole number of shares of Common
Stock, such number of shares of Common Stock shall be rounded down to the next
whole number.

     (k) Exemption. It is intended that this Plan qualify under the exemption
found in the Securities and Exchange Commission Rule 16b-3 promulgated under the
Securities Exchange Act of 1934. Any provision or interpretation of this Plan
that is in contravention of that Rule shall be automatically altered so as to
bring the Plan in compliance with that Rule.

5